Appeal from a judgment of the County Court of Albany County (Harris, J.), rendered May 17, 1982, convicting defendant upon his plea of guilty of the crime of attempted robbery in the second degree.
Defendant was indicted for robbery in the second degree and resisting arrest. He pleaded guilty to attempted robbery in the second degree in full satisfaction of his indictment and was sentenced to 2⅓ to 7 years in prison. On this appeal, defendant argues, in essence, that there was no probable cause for his arrest and, therefore, his subsequent inculpatory statement should be suppressed. Our review of the record reveals that defendant’s plea of guilty was entered during the suppression hearing, which was then terminated without County Court ever ruling on defendant’s suppression motion. The record further reveals that defendant, as part of his plea, explicitly waived his rights to continue and conclude the suppression hearing and to have County Court rule on his suppression motion. In light of this specific indication by defendant to waive his right to a determination of the suppression motion, defendant cannot now ask us to suppress his inculpatory statements (see People v Jandrew, 101 AD2d 90, 92-93; People v Williams, 73 AD2d 1019, 1020).
*822Judgment affirmed. Mahoney, P. J., Main, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.